Exhibit 10.2






April 5, 2018


Dear Bill:


Thank you for agreeing to provide consulting services through June 30th to
Hostess Brands, LLC
(the “Company”).


As per our discussions, the following are the terms and conditions of our
agreement (the “Agreement”):


1.
The Term of this Agreement shall be through June 30, 2018.



2.
Your duties shall generally be to help the transition of the new CEO or an
interim CEO of the Company as requested by him or the Board of Directors of the
Company. It is not intended that you spend your full time and efforts consulting
with the Company but that you will be reasonably available to answer questions,
give your input on general business matters of the Company, help in the
evaluation of existing employees or to interview and advise on potential senior
level new hires the Company may wish to hire during the Term. Further, you may
be requested to advise on potential acquisitions or aid in certain diligence
with regard to said potential acquisitions.



3.
You agree that any and all obligations contained in confidentiality or other
agreements you have previously signed shall continue to apply through the later
of the date of expiration of this Agreement or the time period set forth in said
agreements.



4.
You will be an independent contractor to the Company and not an employee.



5.
You acknowledge that you will remain subject to the Company’s Code of Ethics
during the Term of the Agreement and other policies and procedures applicable to
consultants generally.



6.
In the event you are asked to take any action that would require you to incur
travel expenses, the Company will reimburse said expenses after you submit the
same to the Company. Any such expenses shall be reimbursed subject to the
Company’s Travel Expense Reimbursement policy.



7.
Upon the successful completion of your services provided herein, you shall be
paid in a lump sum not later than July 7, 2018 (the “Payment Date”) the sum of
$200,000.



8.
The Company may terminate this Agreement prior to June 30 if you breach this
Agreement and fail to correct said breach to the satisfaction of the Company
within 5 business days of written notification of said breach. You may terminate
this Agreement at any time upon giving five business days written notice and you
shall be paid on a pro rata basis on the Payment Date for the services provided
up to the termination date.



We look forward to the continued opportunity to work with you over the next few
months.


If the above is acceptable to you, please acknowledge below and return to me or
Jolyn Sebree.


Best,


/s/ Mike Cramer


Mike Cramer
CAO
Hostess Brands, LLC




Acknowledged:


/s/ Bill Toler


Bill Toler
Date: April 16, 2018





